EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seonyoune Kang on 6/2/22.

The application has been amended as follows: 

		In the claims:
			Delete claim 1 and replace with the following:
				1. (Currently Amended) A carbon felt heating device comprising:
a carbon felt unit having a plurality of voids and adapted to radiate heat upon supply of power;
power-connecting portions, which are provided at two ends of the carbon felt unit so as to electrically connect the carbon felt unit to a power source,
a housing having a hole or groove corresponding to a shape of the carbon felt unit so as to allow the carbon felt unit to be fitted into the hole or groove in the housing, 
wherein at least some of voids in the carbon felt unit are filled with resin or polymer, and
wherein a waterproofing insulation layer is formed both on a surface of the carbon felt unit that is exposed to the outside of the housing and on an outer surface of the housing.

			Delete claim 6 and replace with the following:
				6. (Currently Amended) A carbon felt heating device comprising:
a carbon felt unit having a plurality of voids and adapted to radiate heat upon supply of power;
power-connecting portions, which are provided at two ends of the carbon felt unit so as to electrically connect the carbon felt unit to a power source; and
a waterproofing insulation material contacting the carbon felt unit and the power-connecting portions from opposing sides of the carbon felt unit,
wherein at least some of voids in the carbon felt unit are filled with resin or polymer.

Delete claim 7 and replace with the following:
7. (Currently Amended) A carbon felt heating device comprising:
a carbon felt unit having a plurality of voids and adapted to radiate heat upon supply of power;
power-connecting portions, which are provided at two ends of the carbon felt unit so as to electrically connect the carbon felt unit to a power source; and
a battery unit electrically connected to the power-connecting portions so as to supply power to the carbon felt unit,
wherein at least some of voids in the carbon felt unit are filled with resin or polymer.

Delete claim 10 and replace with the following:
10. (Currently Amended) A carbon felt heating device comprising:
a carbon felt unit having a plurality of voids and adapted to radiate heat upon supply of power; and
power-connecting portions, which are provided at two ends of the carbon felt unit so as to electrically connect the carbon felt unit to a power source,
wherein at least some of voids in the carbon felt unit are filled with resin or polymer, and
wherein the carbon felt unit has a hole.
			Delete claim 11 and replace with the following:
11. (Currently Amended) A carbon felt heating device comprising:
a carbon felt unit having a plurality of voids and adapted to radiate heat upon supply of power; and
power-connecting portions, which are provided at two ends of the carbon felt unit so as to electrically connect the carbon felt unit to a power source,
wherein at least some of voids in the carbon felt unit are filled with resin or polymer, and
wherein the carbon felt unit includes a plurality of unit carbon felts, the plurality of unit carbon felts being connected to the power source in series or in parallel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Statement of Reasons for Allowance
3.	Claims 1, 2, 5-11 and 13-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims a carbon felt heating device comprising a carbon felt unit having a plurality of voids wherein at least some of voids are filled with resin or polymer.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 26, 2022							Primary Examiner, Art Unit 3761